  Case 3:16-cr-30098-RAL Document 52 Filed 03/09/20 Page 1 of 1 PageID #: 128




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH DAKOTA
                                     CENTRAL DIVISION



UNITED STATES OF AMERICA                                          3:16-cr-30098-01


                    Plaintiff,
                                                            ORDER FOR DISPOSITION
                       vs.                                          OF EXHIBITS


LASHAY SHIELDS,

                    Defendant.



       Upon good cause appearing, it is hereby

       ORDERED that the clerk shall return to government counsel exhibits 1-12 and 1 received
into evidence during the [45] Court Trial held on September 6, 2017, and [49] Status Conference
held on December 13, 2017, in the above captioned case.

       IT IS FURTHER ORDERED that counsel shall contact the clerk's office to make
arrangements to either collect exhihits or instruct the clerk's office to destroy them. If you do not
respond within thirty(30) ealendar days from the date of this Order, your exhibits will
automatically be destroyed.

       Dated this                 day of March, 2020

                                              BY THE COURT:




                                              Roberto A. Lange
                                              Chief Judge
